NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-30232

                Plaintiff-Appellee,             D.C. No. 1:16-cr-00053-SPW

 v.
                                                MEMORANDUM*
ALFONSO BANDERAS-MARTINEZ,
a.k.a. Alfonso Martinez-Solorio,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Alfonso Banderas-Martinez appeals from the district court’s judgment and

challenges the 120-month sentence imposed following his guilty-plea conviction

for possession with intent to distribute methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(A). We have jurisdiction under 28 U.S.C. § 1291, and we


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      Banderas-Martinez contends that the district court erred by denying a minor

role adjustment under U.S.S.G. § 3B1.2. We review the district court’s factual

findings for clear error and its application of the Guidelines to the facts for abuse

of discretion. See United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir.

2017) (en banc). The record shows that the district court denied the minor role

adjustment after considering each of the factors, see U.S.S.G. § 3B1.2 cmt. n.3(C),

and did not base the denial on clearly erroneous factual findings. The district

court’s decision to deny a minor role reduction was not an abuse of discretion in

light of Banderas-Martinez’s participation in multiple high-quantity deliveries to

several lesser associates and the amount of methamphetamine involved in the

offense. See United States v. Quintero-Leyva, 823 F.3d 519, 523 (9th Cir. 2016).

      AFFIRMED.




                                           2                                    17-30232